Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Cheng on 07/01/22.

The application has been amended as follows: 

Claim 1 (Currently Amended): A device for recovering, separating and purifying oil mist in a minimum quantity lubricant (MQL) grinding process, comprising:
an air and oil mist separating mechanism, which is used for separating oil mist and particles in air and comprising a pipeline having an inlet end and an outlet end and a fan fixedly connected to the outlet end of the pipeline, and being used for creating a negative pressure in the pipeline, at least one conical filter mesh mechanism, which comprises a conical filter mesh, with a tip of the conical filter mesh mechanism facing toward the inlet end of the pipeline, and the conical filter mesh mechanism being used for separating the oil mist and the particles in the air; 
        a filtering and recovering mechanism, which is connected and in communication with the pipeline by a connecting part, and located under the conical filter mesh mechanism comprising a tank body, a filtering mechanism comprising an electromagnetic plate arranged in the connecting part, and an oil box arranged within the tank body with a filter paper arranged thereabove, and a recovering mechanism connected to the filtering mechanism and wherein the recovering mechanism comprises an oil cup fixed outside the tank body 
        wherein the connecting part that connects the tank body to the pipeline comprises two connecting pipe assemblies that are respectively arranged upstream and downstream of the at least one conical filter mesh mechanism arranged in the pipeline.
Claim 2 (Currently Amended): The device for recovering, separating and purifying oil mist in the MQL grinding process according to claim 1, wherein the pipeline is an L-shaped pipeline and comprises a horizontal part and a vertical part; the horizontal part is connected with the filtering and recovering mechanism through [[a]] the connecting part; and an end part of the vertical part is connected with the fan.
Claim 3 (Currently Amended): The device for recovering, separating and purifying oil mist in the MQL grinding process according to claim 1, wherein the at least one conical filter mesh mechanism comprises a mounting ring; [[the]] a conical filter mesh is fixed on the mounting ring; a plurality of mounting grooves are formed in the mounting ring; and the mounting ring is fixedly connected by clamping the mounting grooves and clamping blocks arranged on an inner surface of the pipeline.
Claim 4 (Original): The device for recovering, separating and purifying oil mist in the MQL grinding process according to claim 1, wherein the pipeline is s connected with a pressure detection device for detecting air pressure in the pipeline.
Claim 5 (Cancelled)
Claim 6 Original): The device for recovering, separating and purifying oil mist in the MQL grinding process according to claim 1, wherein one end of the filter paper is wound on a filter paper cylinder rotationally connected with a tank wall of the tank body; the filter paper cylinder is used for winding an unused part of the filter paper; the other end of the filter paper is connected with a filter paper storage device; and the filter paper storage device is used for storing a used part of the filter paper.
Claim 7 (Original): The device for recovering, separating and purifying oil mist in the MQL, grinding process according to claim 6, wherein a carrying idler is also arranged in the tank body and is used for tensioning a filter paper part between the filter paper cylinder and the filter, paper storage device.
Claim 8 (Original): The device for recovering, separating and purifying oil mist in the MQL grinding process according to claim 6, wherein an upper part of the oil box is connected with a mesh rack; and the mesh rack is used for supporting the filter paper part above the oil box.
Claim 9 (Original): The device for recovering, separating and purifying oil mist in the MQL grinding process according to claim 6, wherein the filter paper storage device comprises a storage cylinder; the storage cylinder is connected with a driving mechanism; the driving mechanism is used for driving the rotation of the storage cylinder; a rolling cylinder is arranged in the storage cylinder; the end part of one side of the rolling cylinder is rotationally connected with the end part of the same side of the storage cylinder; an axis of the rolling cylinder is not in the same straight line with the axis of the storage cylinder; a paper inlet parallel to the axis of the storage cylinder is arranged on a cylinder wall of the storage cylinder; the paper inlet is located at a position where a distance between cylindrical surfaces of an inner cylinder surface of the storage cylinder and an outer cylinder surface of the rolling cylinder is minimum; a notch is formed in the cylinder wall of the rolling cylinder; the end part of the filter paper can extend into the rolling cylinder through the paper inlet and the notch; and the minimum distance between the cylindrical surfaces of the inner cylinder surface of the storage cylinder and the outer cylinder surface of the rolling cylinder meets a requirement that the inner cylinder surface of the storage cylinder can compress the filter paper together with the outer cylinder surface of the rolling cylinder.
Claim 10 (Currently Amended): The device for recovering, separating and purifying oil mist in the MQL, grinding process according to claim [[5]]1, wherein the recovering mechanism [[comprises an oil cup fixed outside the tank body;]] the oil cup is connected with one end of an oil pipe[[;]] and the other end of the oil pipe extends into the tank body and is connected with the oil box.
Claims 11-14 (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-4 and 6-10 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773